UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

IVA ROBBINS, et al.                               :
                                                  :
       Plaintiffs,                                :       Civil Action No.:      14-1521 (RC)
                                                  :
       v.                                         :       Re Document Nos.:      2, 4, 11, 12
                                                  :
UNITED STATES DEPARTMENT OF                       :
HOUSING AND URBAN                                 :
DEVELOPMENT, et al.,                              :
                                                  :
       Defendants.                                :

                                  MEMORANDUM OPINION

   GRANTING DEFENDANTS' MOTION TO DISMISS AND DENYING PLAINTIFFS’ MOTION FOR
                           PRELIMINARY INJUNCTION

                                      I. INTRODUCTION

       Iva Robbins and her adult son, Ivan Robbins, are recipients of housing vouchers issued

under the Housing Choice Voucher (“Section 8 Program”), which provides qualifying applicants

with vouchers to aid with rent payments. Ms. Robbins utilized her housing vouchers to rent an

apartment unit in Alexandria, Virginia. Upon a dispute with the Alexandria landlord over

utilities, Ms. Robbins requested that her local public housing authority (“LPHA”) “port out” Ms.

Robbins and her son to another unit in Fairfax, Virginia. The LPHA denied Ms. Robbins’s

request because she was not in good standing with her current landlord in Alexandria. Ms.

Robbins submitted additional “port out” and hearing requests but again was denied.

        Ms. Robbins contacted the United States Department of Housing and Urban

Development (“HUD”) about alleged non-compliance by her LPHA with requirements of the

Section 8 Program, but she did not find the relief she sought, so she filed the instant action with

this Court. In her complaint and accompanying request for a preliminary injunctive order, Ms.
Robbins requests that the Court remedy her “living condition of homelessness.” Compl., ECF

No. 1, ¶ 68; Mot. Injunction Order, Sept. 5, 2014, ECF No. 2. She also asserts that HUD is

responsible for her “adverse living condition” because she “participates in [its] federal program”

and HUD failed to require the Alexandria Redevelopment and Housing Authority (“ARHA”) to

afford her a hearing and vouchers to port out of Alexandria. Compl., ¶¶ 4-6, 47-59.

       In response, HUD filed a motion to dismiss for lack of subject matter jurisdiction under

Rule 12(b)(1), and failure to state a claim upon which relief can be granted, under Rule 12(b)(6).

HUD argues that Ms. Robbins’s claims should be dismissed because HUD is not the appropriate

party to bring these claims against. Def’s Mot. Dismiss, Sept. 15, 2014, ECF No. 4, 2. For the

reasons explained below, the Court grants HUD’s motion to dismiss and denies Ms. Robbins’s

motion for preliminary injunction on the basis of standing, not subject matter jurisdiction. 1

                                II. FACTUAL BACKGROUND

                              A. The Section 8 Housing Program

       Although HUD funds the Section 8 federal housing subsidy program, see 42 U.S.C. §

1437(f); 24 C.F.R. § 982.151, the Section 8 Program is ultimately administered by state and local

housing authorities, see 24 C.F.R § 982.51, meaning that individuals apply for Section 8

vouchers directly with their LPHA, not HUD. See id. § 982.201. Once accepted into the Section

8 Program, the LPHA approves a voucher recipient’s chosen housing unit and then enters into a

housing assistance payments contract for the duration of the voucher recipient’s lease with the

housing unit. See id. § 982.302, id. § 982.305. The LPHA also determines the amount of


       1
                Because this Court dismisses the action for lack of standing, the Court does not
address alternative grounds of dismissal raised by HUD. Specifically, the Court does not address
lack of subject matter jurisdiction, whether sovereign immunity would extend to an action for
injunction, or HUD’s 12(b)(6) argument for failure to state a cause for which relief may be
granted.


                                                 2
monetary benefits a qualifying individual receives under the Section 8 Program. See id. §

982.505. The Section 8 participant is responsible for any amount owed above the value of her

voucher. See id. § 982.451. HUD is not a party to the housing assistance payments contract and

does not determine individual benefit amounts under the program. See id. § 982.305; id. §

982.505.

       A Section 8 participant can request to move from one housing unit to another, or even be

“ported out” to a unit in another LPHA’s jurisdiction, so long as the participant is in good

standing with their current unit’s landlord. See id. § 982.314, id. § 982.552. The LPHA can then

determine whether to approve or deny a Section 8 participant’s port out request. Federal

regulations that provide the minimum due process requirements under the Section 8 Program, see

Lowery v. D.C. Hous. Auth., No. 04-1868, 2006 WL 666840 at *2 (D.D.C. Mar. 14, 2006), do

not mandate that the LPHA afford a Section 8 participant a hearing when denying a port out

request. 24 C.F.R. § 982.555.

                                     B. Ms. Robbins’s Claims

       Ms. Robbins’s claims appear to arise out of a landlord-tenant dispute with Kettler

Management (“Landlord”) in Alexandria, Virginia. Ms. Robbins, after receiving a Section 8

voucher, entered into a lease with the Landlord, with ARHA as the responsible LPHA. The

initial lease represented that water in the unit was heated by natural gas and would be paid by the

Landlord. The tenant, Ms. Robbins, was responsible for electric service to the unit. Compl., Ex.

1, 52. Contrary to the lease obligations, Ms. Robbins failed to transfer electric utility service to

her name and did not pay for electric service to the unit. ARHA Letter 1, Mar. 18, 2014, ECF

No. 1, Ex. 1, 39-40 (“ARHA Letter 1”); Fields of Old Town Letter, Mar. 26, 2014, ECF, No. 1,

Ex. 2A. Ms. Robbins alleged that the Landlord breached the lease because the water heater in the




                                                  3
unit was electrical, not gas, and she therefore requested to be “ported out” of Alexandria to

another facility in Fairfax, Virginia. Compl., Ex. 1, 31, 46-47.

       The ARHA retroactively increased Ms. Robbins’s utility allowance and made an

additional housing assistance payment to the Landlord to reconcile the difference between the

electric hot water and gas hot water allowance. ARHA Letter 1. The ARHA also advised Ms.

Robbins that under the lease she was responsible for the remainder of the electric utilities. Id.

Ms. Robbins, unsatisfied with the response, repeatedly requested a hearing, which the ARHA

denied because they had not taken adverse action against her. Compl., Ex 1, 15. The ARHA

follows the guidelines HUD established in 24 C.F.R. § 982.555 to determine when the LPHA

must afford participants hearings. Its policy states that the ARHA “will only offer participants

the opportunity for an informal hearing when required by the regulations.” Pls.’ Answer, ECF

No. 8, Ex. 3. The ARHA clarified that they denied Ms. Robbins’s “port out” request because the

Landlord indicated that Ms. Robbins owed a balance on her rental account for utilities and

attorneys’ fees. Compl., Ex. 1, 5. Should Ms. Robbins resolve the landlord-tenant dispute, the

ARHA stated it would process her paperwork to be ported out to Fairfax housing. Compl., Ex. 1,

21.

       Nonetheless, Ms. Robbins continued not to pay rent, utilities, and late fees, so the

Landlord advised her that she was in breach of the lease and had five days to pay the total or

vacate the unit. Defs.’ Mot. Dismiss, Ex. 3. After this letter, the ARHA contacted Ms. Robbins to

schedule the required annual re-examination of Section 8 participants and to advise that a failure

to comply with requirements would result in termination of benefits on October 31, 2014.

Compl., Ex. 1, 2. The letter also provided information for an appeals process of any potential

termination decision. ARHA Letter 2, July 10, 2014, ECF No. 4, Ex. 1. Ms. Robbins asserts she




                                                  4
has not received the annual re-examination inspection, and alleges she has not received a

termination letter from the ARHA. Compl. ¶ 160-62.

       Ms. Robbins now alleges that the Landlord was working in concert with ARHA by

“endorsing their fraudulent practice,” Compl., Ex. 1, 33, and she contacted HUD to request a

compliance review of the ARHA. See Compl., Ex. 1, 34, 36-37; HUD Letter, Sept. 3, 2014, ECF

No. 8, Ex. 1 (“HUD Letter”). HUD replied that based on a review of the documents provided, it

recommended that Ms. Robbins resolve the utility dispute by working with her Landlord and the

ARHA. Id. HUD explained that the ARHA was acting properly in seeking to enforce her

obligations pursuant to 24 C.F.R. § 982.404(b), and warned Ms. Robbins that her failure to pay

for electric service could result in termination of benefits. Id. HUD also clarified that pursuant to

applicable regulations, the ARHA was not required to afford Ms. Robbins a hearing on the denial

of her “port out” requests. Id.

       Ms. Robbins filed this action on September 5, 2014, seeking injunctive relief and alleging

that she and her son fulfilled all their obligations under the Section 8 Program. Compl., ¶ 46. Ms.

Robbins asks the Court to require HUD to intervene in her dispute with the ARHA and her

Landlord; specifically, Ms. Robbins seeks the Court to direct HUD to require that the ARHA

provide an informal hearing, and provide a voucher for Ms. Robbins to port out to another

LPHA. Compl., ¶ 163. HUD filed a motion to dismiss for lack of subject matter jurisdiction or

failure to state a claim upon which relief can be granted on the basis that none of the defendants,

neither HUD nor the Secretary for HUD, are the appropriate defendants for Ms. Robbins to bring

her claim against. Defs.’ Mot. Dismiss, 1-5.




                                                  5
                                    III. LEGAL STANDARD

       It is well established that “[u]nlike state courts of general jurisdiction, federal district

courts have limited jurisdiction.” Daniel v. D.C. Pub. Hous. Auth., No. 10-0613, 2010 WL
1687869, at *1 (D.D.C. Apr. 20, 2010); see also Kokkonen v. Guardian Life Ins. Co. of Am., 511
U.S. 375, 377 (1994) (“Federal courts are courts of limited jurisdiction [possessing] only that

power authorized by Constitution and statute [.]”). Jurisdiction is such a fundamental

requirement for a federal district court to hear a case that the Court has “an independent

obligation to be sure of [its] jurisdiction.” Sierra Club v. EPA, 292 F.3d 895, 898 (D.C. Cir.

2002). “Before a court may address the merits of a complaint, it must assure that it has

jurisdiction to entertain the claims.” Cornish v. Dudas, 715 F. Supp. 2d 56, 60 (D.D.C. 2010)

(quoting Marshall v. Honeywell Tech. Solutions, Inc., 675 F. Supp. 2d 22, 24 (D.D.C. 2009)).

                                            A. Standing

        “Standing under Article III is jurisdictional. If no petitioner has Article III standing, then

this court has no jurisdiction to consider these petitions.” Grocery Mfrs. Ass’n v. EPA, 693 F.3d
169, 174 (D.C. Cir. 2012) cert. denied, 133 S. Ct. 2880 (U.S. 2013) and cert. denied, 133 S. Ct.
2881 (U.S. 2013) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)). To establish

Article III standing, a party must meet three requirements: (1) that she has “suffered an injury in

fact,” (2) that the injury is “fairly traceable to the challenged action of the defendant,” and (3)

that it is “likely, as opposed to speculative, that the injury will be redressed by a favorable

decision” by this Court. Lujan, 504 U.S. at 560-61 (internal quotation marks, alterations, and

citations omitted).

       The burden to prove standing rests with the plaintiff and “varies with the procedural

context of the case. At the pleading stage, ‘general factual allegations of injury resulting from the




                                                   6
defendant’s conduct may suffice’. . . .” Sierra Club, 292 F.3d at 898-99 (citing Lujan, 504 U.S.

at 561). When the plaintiff has not met her burden of showing that the court has jurisdiction, “the

only function remaining to the court is that of announcing the fact and dismissing the cause.” Ex

parte McCardle, 74 U.S. 506, 514 (1868).

                                          IV. ANALYSIS

       Standing is a threshold jurisdictional question. See Lujan, 504 U.S. at 560. Even

assuming arguendo that Ms. Robbins suffered an injury in fact through her present living

condition, Ms. Robbins has failed to prove causation and redressability. These two elements of

Article III standing are closely linked in this case because “a federal court [can] act only to

redress injury that fairly can be traced to the challenged action of the defendant, and not injury

that results from the independent action of some third party not before the court.” Simon v. E.

Kentucky Welfare Rights Org., 426 U.S. 26, 41-42 (1976). The Court acknowledges the severity

of Ms. Robbins’s health conditions, but because Ms. Robbins has not met her burden of

establishing standing, the Court must dismiss the case for lack of jurisdiction.

                                           A. Causation

       As to causation, the complaint does not state a specific nexus tying any action or inaction

by HUD to Ms. Robbins’s “condition of homelessness.” “Causation, or traceability, examines

whether it is substantially probable that the challenged acts of the defendant, not of some absent

third party, [caused] the particularized injury of the plaintiff; [thus] causation focus[es] on

whether a particular party is appropriate.” Florida Audubon Soc. v. Bentsen, 94 F.3d 658, 663-64

(D.C. Cir. 1996) (internal quotations and citations omitted). In her complaint, Ms. Robbins

asserts that HUD’s failure to order that the ARHA provide her with an informal hearing and with

a voucher to port out of Alexandria contributed to and “escalated [her] living condition of




                                                  7
homelessness.” Compl., ¶¶ 49, 53. She alleges that HUD’s decision not to force the ARHA to

provide her an informal hearing over the denied port out request violates due process, but no

such hearing is required under the governing regulations. See HUD Letter; 24 C.F.R. § 982.555. 2

        The causation standard asks for a “fairly traceable” injury and not an attenuated

connection. Lujan, 504 U.S. at 560-61; Simon, 426 U.S. at 62. “[T]he presence . . . of third-party

links in [a] causal chain [can] independently corroborate that [a party’s] claim of causation is

‘entirely speculative’ and insufficient for standing.” Florida Audubon, 94 F.3d at 670. At bottom,

the cause of the injury that Ms. Robbins seems to allege stems from a disagreement with the

ARHA and the Landlord over utilities. HUD is not a party to the housing assistance contracts of

Section 8 participants. See 24 C.F.R. § 982.305. The lease and housing assistance contract at

issue here is no exception: the parties subject to these contracts are Ms. Robbins, her son, her

Landlord, and the ARHA. Compl., 8, 41, 52-53, 60-39; ARHA Letter 1. HUD merely funds the

Section 8 program but does not make individualized determinations such as the ones about which

Ms. Robbins complains. The ARHA is ultimately responsible for administering the program and

a participant’s status in it. See 24 C.F.R § 982.51.

                                          B. Redressability

        Ms. Robbins also fails to satisfy the redressability prong of Article III standing. The

“[re]dressability requirement for federal standing examines whether the relief sought, assuming

that the court chooses to grant it, will likely alleviate the particularized injury alleged by the

plaintiff . . . . ” Florida Audubon, 94 F.3d at 663-64 (D.C. Cir. 1996) (internal quotations and

citations omitted). “It is substantially more difficult for a petitioner to establish redressability


        2
                HUD addressed Ms. Robbins’s complaint but concluded that the ARHA acted
within its authority administering the Section 8 program. HUD Letter.



                                                   8
where the alleged injury arises from the government’s regulation of a third party not before the

court.” Spectrum Five LLC v. Fed. Commc’ns Comm’n, 758 F.3d 254, 261 (D.C. Cir. 2014)

(internal citations and quotations omitted).

       As outlined in the letter HUD sent to Ms. Robbins, this dispute is one between Ms.

Robbins, her Landlord, and the ARHA. HUD funds the Section 8 Program, but the party who

administers and makes determinations of Ms. Robbins’s benefits under Section 8 ultimately is

the ARHA, an entity separate from HUD that is not before this Court. See 24 C.F.R § 982.201,

id. § 982.505. Additionally, as previously addressed, HUD cannot require the ARHA to provide

Ms. Robbins with an informal hearing regarding the ARHA’s denial of her port out requests, nor

is there a regulation mandating a hearing for an ARHA’s denial of a port out request in the first

place. See id. § 982.552; HUD Letter. HUD also cannot mandate that the ARHA provide Ms.

Robbins with housing vouchers in a new LPHA’s jurisdiction after a denied port out request. See

id. § 982.201, id. § 982.201 (the LPHA is responsible for determining if a port out request should

be granted or if an individual participant’s housing assistance should be terminated).

       Ultimately, HUD cannot provide Ms. Robbins relief for the claims she advanced, which

are “local law matters over which this Court has no independent jurisdiction.” Patterson v. D.C.

Hous. Auth., 691 F. Supp. 2d 117, 119 (D.D.C. 2010). 3




       3
                Ms. Robbins filed a motion to expedite, ECF. No 11, and a motion to strike, ECF
No. 12. Because this Court disposes of the matter for lack of standing, the motions to expedite
and strike are dismissed as moot.


                                                 9
                                     V. CONCLUSION

       For the foregoing reasons, the Court grants Defendants’ motion to dismiss and denies Ms.

Robbins’s motion for preliminary injunction because she lacks standing to bring the claim. An

order consistent with this Memorandum Opinion is separately and contemporaneously issued.


Dated: October 27, 2014                                         RUDOLPH CONTRERAS
                                                                United States District Judge




                                              10